In a proceeding pursuant to CPLR article 78 to review a determination of the respondents imposing disciplinary punishment against the petitioner following a superintendent’s hearing, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Green, J.), dated May 13, 1985, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The finding of a marihuana cigarette hidden under a book in the petitioner’s cell was sufficient to support the finding *838that he violated a prison rule. Thompson, J. P., Niehoff, Weinstein, Kunzeman and Spatt, JJ., concur.